DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 10, and 18 is the inclusion of limitation(s) “selecting, for the technology landscape, prioritized articles from the articles, based on the landscape inventory data, the topics, and the relevancy metrics; identifying relevant configuration items of the configuration items that correspond to the prioritized articles; and updating each of the prioritized articles with enrichment information identifying article portions of the prioritized articles related to the relevant configuration items, to thereby obtain enriched articles, including identifying the relevant configuration items within the enrichment information”, which is not found in the cited prior art.  The closest possible prior art in this case is Chen et al (US 2009/0077666 A1), which teaches analyzing security threats associated with software and computer vulnerabilities. Stakeholder values relevant for a software system are identified. The identified stakeholder values are quantified using a quantitative decision making approach to prioritize vulnerabilities of the software system. A structured attack graph is generated to include the quantified stakeholder values to define a scalable framework to evaluate attack scenarios. The structured attack graph includes two or more nodes. Based on the generated structured attack graph, structured attack paths are identified with each attack path representing each attack scenario.
Claims 2-9, 11-17, and 19-20 depend from claims 1, 10, and 18 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161